Citation Nr: 0021475	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a chronic headache 
disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic right fifth toe dislocation.

4.  Entitlement to a compensable rating for varicose veins of 
the posterior left calf prior to January 12, 1998.

5.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the posterior left calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to July 
1977, and from October 1985 to February 1996. 

In correspondence of June 1999, the veteran voiced her 
intention to withdraw from consideration the issue of 
entitlement to service connection for hemorrhoids.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board of Veterans' Appeals (Board).  

Finally, for reasons which will become apparent, further 
development regarding the issues of service connection for 
headache and low back disabilities will be the subject of the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
chronic low back disorder is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation. 

2.  The claim of entitlement to service connection for a 
chronic headache disorder is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation. 

3.  The veteran's chronic right fifth toe dislocation, rated 
as for malunion of the tarsal or metatarsal bones, is not 
more than moderate in severity. 

4.  Prior to January 12, 1998, the veteran's service-
connected varicose veins of the posterior left calf were not 
more than mild in severity.  

5.  Effective January 12, 1998, the veteran's service-
connected varicose veins of the left posterior calf are 
productive of not more than intermittent edema of an 
extremity, or aching and fatigue in the leg following 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic low back disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  

2.  The claim of entitlement to service connection for a 
chronic headache disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).

3.  An evaluation in excess of 10 percent for chronic right 
fifth toe dislocation is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, Code 5283 (1999).  

4.  Prior to January 12, 1998, a compensable evaluation for 
varicose veins of the left posterior calf is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, Code 7120 (effective prior to January 12, 1998). 

5.  The criteria for a rating in excess of 10 percent for 
varicose veins of the left posterior calf are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 
4, Code 7120 (effective January 12, 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records disclose that, in late December 1971, 
the veteran was seen for a complaint of nasal congestion and 
"headache."  The clinical impression was upper respiratory 
infection. 

In late October 1973, the veteran was once again seen with a 
complaint of "headaches for six days."  No pertinent 
diagnosis was noted.  

In mid-March 1976, the veteran complained of neck and back 
pain.  The clinical impression was cervical muscle spasm. 

Service clinical records covering the period from July 1987 
to February 1988 show treatment during that time for various 
back-related complaints.  In early July 1987, the veteran was 
seen with a complaint of low back pain "off and on" for 
several months.  Physical examination revealed some 
tenderness over the lower back in the area of the 5th lumbar 
vertebra and 1st sacral segment.  There was decreased motion 
of the sacroiliac joints accompanied by muscle spasm, as well 
as a decrease in range of motion in all directions.  The 
clinical assessment was chronic low back pain.  Shortly 
thereafter, the veteran complained of pain "after sitting or 
lying."  Reportedly, the veteran experienced no difficulty in 
getting up.  The veteran gave no history of trauma, and 
stated that her back pain had been of "slow onset."  
Additionally noted was that the veteran experienced no 
radiation of pain.  On physical examination, there was a full 
range of motion of the veteran's back.  Further examination 
showed some pain to palpation over the sacroiliac joints and 
sacrum, though without specific trigger points.  The clinical 
assessment was sacral pain.  

In early November 1987, the veteran was seen for followup of 
low back pain.  Noted at the time was that the veteran was 
receiving medication, and that her back pain was worse with 
sitting.  On physical examination, the veteran's lumbar spine 
displayed a full range of motion, with no point tenderness.  
Deep tendon reflexes were two plus, and tests of straight leg 
raising were negative bilaterally.  The clinical assessment 
was low back pain; moderate disc space narrowing in the area 
of the 4th and 5th lumbar vertebrae, with a pons defect; and 
spondylolisthesis in the area of the 4th and 5th lumbar 
vertebrae. 

On physical examination in late November 1987, the veteran's 
pelvis was noted to be rotated posteriorly on the lumbar 
spine.  Additionally noted was the presence of moderate 
muscle spasm.  The clinical assessment was chronic 
lumbosacral strain secondary to spondylolisthesis. 

Approximately two days later, the veteran was described as 
showing some improvement since her last visit.  The clinical 
assessment was chronic lumbosacral strain. 

In late August 1988, the veteran complained of aching in her 
legs and back, as well as a "headache."  Reportedly, the 
veteran's headaches were bilateral in nature, and been 
present for approximately three days.  Physical examination 
conducted at the time was essentially unremarkable.  The 
clinical assessment was flu syndrome. 

In late July 1990, the veteran once again complained of a 
headache.  The clinical assessment was probable viral 
gastroenteritis. 

In late August 1991, the veteran was seen with a complaint of 
a "severe headache."  According to the veteran, she was 
experiencing "white ripples" before her eyes.  Physical 
examination revealed some tenderness at the muscle insertion 
point of the veteran's occiput.  The clinical assessment was 
tension headache.  

Following a service medical examination in April 1992, the 
veteran commented that her headaches had "improved."  

In late February 1995, the veteran was seen for a complaint 
of stomach pain and "headache."  The pertinent assessment was 
"tension headaches." 

In correspondence of July 1995, a private podiatrist wrote 
that, in looking at X-rays of the veteran's right foot, there 
was a deviation of approximately 12 degrees of the first 
metatarsal primus abductous angle, as well as a large 
deviation.  In his opinion, the veteran needed "both an 
Austin and an Aiken" on the right foot.  The veteran's 
podiatrist was similarly of the opinion that the veteran 
required a fusion of the fifth toe of her right foot "due to 
the dislocation, as the ligaments are unstable."  

In mid-February 1996, the veteran complained of "occasional" 
back problems.  At the time of evaluation, the veteran gave a 
prior history of disc space narrowing in the area of the 4th 
and 5th lumbar vertebrae.  No pertinent diagnosis was noted.  

On Department of Veterans Affairs (VA) gynecological 
examination in May 1996, the veteran gave a history of 
"occasional migraine headaches."  The veteran denied any 
history of thrombophlebitis of the legs, but stated that she 
had "had some varicose veins."  On physical examination, 
there was evidence of slight varicose veins of the lower 
extremities, in particular, in the posterior calf area.  

On VA general medical examination, likewise conducted in May 
1996, the veteran stated that "occasionally" the socket 
between the metatarsal on her 4th and 5th toes would become 
"loose."  Regarding her migraine headaches, the veteran 
stated that, for the past year or so, she had experienced 
severe headaches at times, though with no prodrome.  
Reportedly, these headaches occurred at the rate of about two 
a month, and caused her to "hurt" when she moved her head.  
Medication had been prescribed, which, according to the 
veteran, "helped."  The veteran stated that her last headache 
was one month ago.  At the time of evaluation, it was noted 
that the veteran's history was "not that of migraine."  

Regarding the veteran's back, she stated that she had 
previously been told that the 4th and 5th lumbar vertebrae 
were "out of place."  Additionally noted was that, "first 
thing in the morning," it was hard for the veteran to stand.  
The veteran commented that she took medication both in the 
morning and evening to relieve her discomfort.  

On physical examination, no varicose veins were in evidence.  
The veteran experienced some difficulty in walking on her 
heels and toes due to pain in her right foot.  The veteran 
performed a full squat without difficulty, and her back 
showed a full range of motion, with no weakness or spasm.  
The pertinent diagnoses were "migraine, no disability; and 
low back, full range of motion, no disability."  

Radiographic studies of the veteran's feet conducted in 
conjunction with the aforementioned examination showed a mild 
narrowing of the metacarpophalangeal joint of the right great 
toe, with the remainder of the right foot otherwise 
unremarkable.  Radiographic studies of the lumbosacral spine 
revealed a Grade I spondylolisthesis of the 4th lumbar 
vertebra on the 5th lumbar vertebra, accompanied by mild 
narrowing of the disc space between the 4th and 5th lumbar 
vertebrae, and "mild osteophytes."  The clinical impression 
noted was Grade I spondylolisthesis of the 4th lumbar 
vertebra on the 5th lumbar vertebra.  

In a rating decision of November 1996, the Regional Office 
(RO) granted service connection (and a noncompensable 
evaluation) for chronic dislocation of the right fifth toe, 
effective from March 1, 1996.  

In a rating decision of May 1997, the RO granted service 
connection (and a noncompensable evaluation) for varicose 
veins of the posterior left calf, effective from March 1, 
1996.  

In March 1998, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran stated that she had 
developed low back pain "around 1979," following the birth of 
her third child.  Reportedly, since that time, the veteran 
had experienced "intermittent low back pain."  According to 
the veteran, she was evaluated while on active duty, and 
received a diagnosis of "chronic muscle strain."  The veteran 
stated that "many years ago," she had experienced a 
dislocation of her right small toe.  As a result, she 
currently experienced "chronic dislocation of the toe."  
According to the veteran, her right toe would dislocate if it 
was caught on a door, and, for this reason, she wore socks or 
slippers at all times.  The veteran further commented that, 
on those occasions when her right toe dislocated, it was 
"extremely painful."  

On physical examination, there was some tenderness to 
palpation in the lumbosacral area, though with no muscle 
spasm.  Examination of the right small toe revealed some 
tenderness over that toe on palpation.  Range of motion 
showed flexion to 30 degrees, with extension to 45 degrees, 
accompanied by "apprehension" during such maneuvers.  
Reportedly, radiographic studies of the right small toe 
conducted in May 1995 showed a dislocation of that toe.  Post 
reduction films reportedly revealed a partially subluxed toe 
consistent with chronic problems and old trauma.  The 
pertinent diagnoses noted were myofascial pain syndrome of 
the lumbosacral spine; and chronic dislocation syndrome of 
the right small toe.  

On VA examination of the arteries and veins, likewise 
conducted in March 1998, the veteran complained of "swollen 
veins" in her legs for 15 years, for which she had been given 
"support stockings."  The veteran's complaints included pain 
and tenderness, as well as swollen areas on her legs.  The 
veteran denied any history of DVT's, and likewise denied any 
significant leg infections, or vascular or other peripheral 
vascular problems.  She further denied any problems with 
arterial disease, or claudication.  According to the veteran, 
she had no family history of varicose veins.  Further noted 
was that the veteran's back pain had been going on "for a 
number of years," and was characterized by "pain shooting 
from her back down her left leg."  The veteran commented that 
she could walk up to a mile twice a week, but was limited by 
foot pain.  She could stand for one hour if need be, though, 
once again, she was somewhat limited by foot and back pain.  
The veteran described a "pressure pain" in the swollen areas 
of prominent veins on her legs.  

On physical examination, the veteran displayed 2+ femoral 
pulses bilaterally, with no inguinal scars, nodes, or other 
abnormalities.  There was a good range of motion of the hips, 
ankles, and knees, and the skin was intact in both of the 
veteran's legs and feet.  At the time of evaluation, the 
veteran displayed no edema of the ankles or feet.  Capillary 
refill was one second on all toes bilaterally.  Evaluation of 
the veteran's left leg showed a protruding palpable vein 
varicosity measuring 6 by .7 centimeters in the area of the 
left anterior thigh, and in an area 1 centimeter by 
2 centimeters on the left lateral calf.  On the left 
popliteal area, there were visible, but nonpalpable blood 
vessels.  Further noted was a similar visible but nonpalpable 
area on the veteran's left medial calf.  At the time of 
evaluation, sensation was intact in both of the veteran's 
lower extremities.  The pertinent diagnosis noted was chronic 
low back and foot pain, and prominent leg veins with 
varicosities. 

In mid-August 1999, an additional VA examination of the 
veteran's arteries and veins was undertaken.  At the time of 
evaluation, it was noted that the veteran's claims file was 
available for review.  Her medical history indicated that she 
had experienced multiple health-related difficulties, and 
that these "difficulties," rather than her varicose veins, 
had impaired her functional activities.  The veteran stated 
that, in her opinion, she could walk a mile without 
difficulty if that mile was on level ground.  According to 
the veteran, "being up a lot all day" tended to evoke pain in 
the lateral upper portion of her left leg, as well as in the 
left posterior upper part just distal to the knee.  The 
veteran stated that this pain in her left leg lasted 
approximately 30 minutes, and that if she stopped working and 
sat down, elevating the lower extremity and "rubbing it 
some," the pain tended to subside.  These episodes reportedly 
occurred approximately twice per week.  While the veteran no 
longer worked a job which required long hours on her feet, 
she did "do housework."  Additionally noted was that the 
veteran wore "some support hosiery" approximately one day a 
week, which "helped."  

Physical examination of the veteran's lower extremities 
failed to reveal any significant dilated varicosities on 
either leg.  The left leg did show some venous presence at 
the surface of the upper anterior thigh, as well as in the 
lower leg and in the calf region.  However, these were not 
particularly dilated, or engorged or tortuous.  Homans' sign 
was negative bilaterally, and the veteran's strength in the 
lower extremities and motor activity appeared to be 
essentially within normal limits.  Noted at the time of 
examination was that the dorsalis pedis artery could be 
palpated on both sides.  The left posterior tibial artery was 
likewise present, however, the examiner was unable to palpate 
any right posterior tibial artery pulsations.  At the time of 
examination, there was no evidence of edema in the veteran's 
lower extremities.  Her feet and legs were both warm, and 
there was no increase in either pallor or rubor.  The venous 
prominence was rather minimal, without evidence of 
tortuosity, dilated vasculature, or any measurable 
varicosities.  Noted at the time of examination was that the 
veteran's "being up on her feet 10 to 12 hours standing and 
walking around" was compatible with her history of swelling 
of the legs, as well as some increased venous engorgement.  
However, at the present time, there appeared to be no obvious 
clinical evidence of significant varicosities of either the 
right or left lower extremity.  Nor was there any evidence of 
skin discoloration, eczema, or stasis pigmentation.  The 
pertinent diagnosis was of minimal varicosities of the lower 
extremities without evidence of tortuosity or engorgement.  
Following examination, the examining physician commented that 
the veteran was not wearing any support hosiery, "as would be 
anticipated should she be having symptoms of pain or 
swelling."  While it was understandable that being on her 
feet 10 or 12 hours a day could result in some discomfort 
related to varicosities, it was anticipated that the veteran 
would wear appropriate support hosiery on both her lower 
extremities on a regular basis were she to be standing or 
ambulating for any length of time.  

On VA orthopedic examination, likewise conducted in August 
1999, the veteran gave a history of "multiple" right toe 
dislocations, some of which necessitated reduction with the 
aid of medical personnel.  According to the veteran, she was 
currently unable to walk without shoes, "because she might 
catch her toe and dislocate it."  The veteran stated that she 
either walked with shoes on, or taped her toes together.  
Additionally noted was that the veteran found it necessary to 
tape her toes together at night in order to keep her right 
toe from dislocating by catching on the sheets.  The veteran 
complained of some metatarsal head pain at the fifth toe, as 
well as pain when walking.  Further noted were problems of 
chronic low back pain "dating back to 1984."  The veteran 
stated that she did not recall any specific injuries.  
Military records apparently indicated that, at some point, 
she had "some congenital abnormality."  According to the 
veteran, over time, her back pain had migrated into the 
thoracic and lower cervical areas.  She further commented 
that her pain had been "exacerbated" since 1985, at which 
time she had been administered a spinal anesthetic.  
According to the veteran, her back, especially her low back, 
had "not quit hurting" since that time.  The veteran further 
complained of headaches in association with her spinal pain. 

On physical examination, there was evidence of some mild 
lumbar tenderness, in conjunction with rhomboidal tenderness 
and some tenderness of the lower cervical musculature.  
Examination of the veteran's right foot revealed some mild 
bowing of the fifth toe, though with no dislocation "at the 
moment."  There was some tenderness present on bimanual 
palpation of the fifth metatarsophalangeal joint, accompanied 
by mild heel pain, but no plantar fascial pain, and no 
Achilles tendon tenderness.  Radiographic studies of the 
veteran's lumbar spine were consistent with spondylolisthesis 
in the area of the 4th and 5th lumbar vertebrae, with 
spondylolysis of the fourth lumbar vertebra, and a marked 
narrowing of the disc space in the area of the 4th and 5th 
lumbar vertebrae, combined with considerable sclerotic bony 
reaction at the end plates of the 4th and 5th lumbar 
vertebrae.  Aside from a congenital anomaly, a previous 
injury could not be ruled out.  The pertinent diagnoses were 
chronic and recurrent dislocations of the right fifth toe; 
and chronic cervical, thoracic, and lumbar strain, 
superimposed on early degenerative changes.  In the opinion 
of the examiner, the veteran was suffering from a chronic 
muscular strain syndrome which was becoming worse.  In terms 
of the patient's toe, it was the examiner's impression that, 
due to the veteran's having to continually wear shoes or tape 
her fifth toe to the adjacent toe to prevent dislocation, she 
was suffering from "moderate impairment."  The examiner was 
further of the opinion that it was "as likely as not" that 
the veterans' back and spinal problems were not related to 
her (inservice) spinal anesthesia.

On VA fee-basis neurologic examination in August 1999, the 
veteran gave a history of headaches since November 1995.  
Reportedly, these headaches occurred approximately twice a 
month, and lasted "2 to 3 days in duration."  The veteran 
stated that her headaches began in the back of her head and 
neck, and spread forward into the biretro-orbital region, 
where she experienced a "squeezing, pressing, throbbing pain 
associated with nausea and photophobia."  According to the 
veteran, on the day prior to onset of a headache, she would 
see "bright moving spots" in front of her eyes "off and on."  
The veteran stated that she often went to bed with her 
headaches, inasmuch as she was unable to function.  The 
veteran was unaware of any particular triggering factors for 
her headaches.  Additionally noted was that the veteran used 
Ibuprofen for her headaches, with "fairly good relief."  
Regarding the veteran's back pain, she commented that she had 
experienced such pain during the years from 1975 through 1977 
in association with the birth of her children.  However, she 
could recall no associated radicular pain until the period 
following her surgery in November 1995.  Reportedly, at that 
time, the veteran experienced increased back pain extending 
down the back of both of her legs to the midcalf region.  
Further noted was an intermittent pinching sensation in the 
left calf and thigh, attributable to the veteran's varicose 
veins.  

On neurological evaluation, the veteran's pupils were round 
and equal in size, and reacted to light and accommodation.  
Pinprick sensation was intact over the face, and the muscles 
of mastication appeared of normal strength and bulk 
bilaterally.  There was no apparent facial muscle weakness or 
asymmetry, and the veteran's hearing was intact bilaterally.  
Straightaway and tandem gait were performed normally for the 
veteran's age, and she was able to walk on her toes and heels 
equally well on both sides.  There was no apparent imbalance 
on turns and Romberg testing both with the eyes open and 
closed was performed in a normal fashion.  Tests of straight 
leg raising in the sitting position were unremarkable, and 
Tinel's sign was positive on percussion of the median nerve 
at the wrist on the right only.  The clinical impression was 
classic migraine; and history compatible with bilateral 
lumbosacral radiculopathy, without objective findings on 
examination. 

In a rating decision of November 1999, the RO granted an 
increased (10%) evaluation for the veteran's chronic right 
fifth toe dislocation, effective March 1, 1996.  That same 
rating decision increased the veteran's previous 
noncompensable evaluation for varicose veins of the posterior 
left calf to 10 percent, effective January 12, 1998, the date 
of "amended" schedular criteria for the evaluation of 
service-connected cardiovascular disorders.  


Analysis

Service Connection for Chronic Low Back and Headaches 
Disabilities

As to the issues of service connection for chronic low back 
and headache disabilities, the threshold question which must 
be resolved is whether the veteran's claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of her claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the present case, service medical records disclose that, 
on a number of occasions in service, the veteran received 
treatment for "tension headaches," as well as chronic 
lumbosacral strain, reportedly secondary to 
spondylolisthesis.  Radiographic studies of the veteran's 
lumbosacral spine conducted in conjunction with a May 1996 VA 
general medical examination showed evidence not only of the 
aforementioned spondylolisthesis, but of a "marked narrowing" 
of the disc space between the 4th and 5th lumbar vertebrae, 
in conjunction with "mild osteophytes."  Current VA records 
and examination reports show evidence not only of lumbar 
strain superimposed on certain early degenerative changes, 
but also migraine headaches, both of which, it is argued, had 
their origins during the veteran's period of active military 
service.  Such evidence, in the opinion of the Board, 
demonstrates the presence not only of chronic low back and 
headache disabilities, but of a potential "relationship" 
between those disabilities and some incident or incidents of 
the veteran's period of active military service.  Under such 
circumstances, the veteran's claims for service connection 
for chronic low back and headache disabilities are well 
grounded.  Accordingly, to that extent, the veteran's appeal 
is granted.  


Increased Evaluations for Chronic Right Fifth Toe Dislocation
And Varicose Veins of the Posterior Left Calf

As to the issues of increased evaluations for the veteran's 
service-connected right fifth toe and varicose vein 
disabilities, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1999); 38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the case at hand, service connection and initial 
noncompensable evaluations for the veteran's chronic 
dislocation of the right fifth toe and varicose veins of the 
posterior left calf were made effective March 1, 1996, the 
date following the veteran's discharge from service.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it is possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal. 

In the case at hand, by a rating decision of November 1998, 
the RO increased the veteran's previous noncompensable 
evaluation for chronic right fifth toe dislocation to 
10 percent, effective March 1, 1996.  On VA orthopedic 
examination in March 1998, there was some tenderness over the 
veteran's right small toe on palpation.  Range of motion 
revealed flexion to 30 degrees, and extension to 45 degrees.  
On more recent VA orthopedic examination in August 1999, 
there was present only some mild bowing of the veteran's 
right fifth toe, with no evidence of any dislocation.  While 
on further examination, there was evident some tenderness to 
palpation of the fifth metatarsophalangeal joint, as well as 
mild heel pain, there was no evidence of any plantar fascial 
pain, or of tenderness of the Achilles tendon.  It was the 
impression of the examiner that, given the veteran's need to 
continually wear shoes, or to tape her fifth toe to the 
adjacent toe to prevent dislocation, her right toe disability 
was productive of moderate impairment.  

The veteran's service-connected residuals of chronic 
dislocation of the right fifth toe are rated as for malunion 
or nonunion of the tarsal or metatarsal bones.  In that 
regard, the 10 percent evaluation currently in effect 
contemplates the presence of moderate impairment associated 
with such disability.  In order to warrant an increased, 
which is to say, 20% evaluation for the veteran's service-
connected right fifth toe disability, there would, of 
necessity, need to be demonstrated the presence of 
"moderately severe" impairment.  38 C.F.R. Part 4, Code 5283 
(1999).  However, as is clear from the above, current 
symptomatology associated with the veteran's service-
connected right fifth toe dislocation is no more than 
"moderate" in severity.  Under such circumstances, the 10 
percent evaluation currently in effect is appropriate, and an 
increased rating is not warranted.  

Turning to the issue of an increased evaluation for service-
connected varicose veins of the posterior left calf, the 
Board notes, effective January 12, 1998, the schedular 
criteria for the evaluation of service-connected 
cardiovascular disorders underwent complete revision.  Where 
a law or regulation changes after a claim has been filed or 
reopened, or (as in this case) before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply, unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for service-
connected varicose veins of the posterior left calf be 
evaluated under the pertinent regulations effective both 
before and after the January 12, 1998, changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995); see also 
VAOPGCPREC 3-2000 (April 10, 2000).  

In that regard, on VA gynecologic examination conducted in 
May 1996, there were present only slight varicose veins of 
the veteran's lower extremities, in particular, in the 
posterior calf area.  Moreover, on VA general medical 
examination conducted at that same time, no varicose veins 
were in evidence.  Based on such findings, the RO, in a 
rating decision of May 1997, granted a noncompensable 
evaluation for service-connected varicose veins of the left 
posterior calf, based on evidence of only mild 
symptomatology.  38 C.F.R. Part 4, Code 7120 (effective prior 
to January 12, 1998).

By the time of a subsequent VA medical examination in March 
1998, the veteran's service-connected varicose veins had 
clearly increased in severity.  That examination showed a 
protruding palpable vein varicosity measuring 6 by 
.7 centimeters in the area of the veteran's left anterior 
thigh, and in a 1- by 2-centimeter area on the left lateral 
calf.  On the left popliteal area, there were visible, but 
nonpalable blood vessels, with a similar visible, but 
nonpalpable area on the left medial calf.  While on recent VA 
examination in August 1999, there was some venous presence at 
the surface of the upper anterior thigh, as well as in the 
lower leg and calf region, no significant dilated 
varicosities were in evidence, nor were the veteran's veins 
particularly dilated, engorged, or tortuous.  There was no 
evidence of edema in the veteran's lower extremities, and the 
veteran's venous prominence was described as "rather 
minimal."  At the time of examination, the veteran herself 
stated that, were she to sit down and elevate her lower 
extremity, her pain tended to subside.  

Based on such evidence, the RO assigned a 10 percent 
evaluation pursuant to those regulations for the evaluation 
of service-connected cardiovascular disorders which became 
effective January 12, 1998.  Those criteria provide for a 
10 percent evaluation where there is evidence of intermittent 
edema of an extremity or aching and fatigue in the leg 
following prolonged standing or walking, where symptoms are 
relieved by elevation of the extremity or compression 
hosiery.  38 C.F.R. Part 4, Code 7120 (1999).  That 
evaluation was appropriate, inasmuch as, as of the time of 
her most recent examination, the veteran did not exhibit the 
persistent edema incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema, consistent with the assignment of an increased (which 
is to say, 20 percent) evaluation.  38 C.F.R. Part 4, 
Code 7120 (1999).  Nor has the veteran demonstrated evidence 
of moderately severe varicosities involving the superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging in size from 1 to 2 centimeters in 
diameter, accompanied by symptoms of pain or cramping on 
exertion requisite to the assignment of an increased 
(20 percent) evaluation under those criteria in effect prior 
to January 12, 1998.  Under such circumstances, the veteran's 
claim for an increased evaluation for service-connected 
varicose veins of the left posterior calf must be denied.  


ORDER

The veteran's claim of entitlement to service connection for 
a chronic low back disability is well grounded.  

The veteran's claim of entitlement to service connection for 
a chronic headache disorder is well grounded.

An increased evaluation for chronic right fifth toe 
dislocation is denied.

A compensable rating for varicose veins of the posterior left 
calf prior to January 12, 1998, is denied.  

A rating in excess of 10 percent for varicose veins of the 
posterior left calf is denied.


REMAND

As noted above, the Board has concluded that the veteran's 
claims for service connection for chronic low back and 
headache disabilities are well grounded.  Nonetheless, there 
exists some question as to the exact nature and etiology of 
the veteran's claimed disabilities.  This is particularly the 
case given the arguably "congenital" nature of the veteran's 
low back disability, and the relationship, if any, between 
the veteran's current "migraine" headaches and the "tension" 
headaches noted in service.  Under such circumstances, the 
Board is of the opinion that further development is 
appropriate prior to a final adjudication of the veteran's 
claims for service connection for low back and headache 
disabilities.  Accordingly, the case is REMANDED to the RO 
for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 1999, the date of 
the veteran's most recent VA orthopedic 
and neurologic examinations, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
evaluations, to include all appropriate 
studies, in order to more accurately 
determine the exact nature and etiology 
of her claimed low back and headache 
disabilities.  These examinations should 
be conducted, if at all possible, by 
physicians who have not heretofore seen 
or examined the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the orthopedic examination, the 
examiner should specifically comment as 
to whether the veteran suffers from a 
chronic low back disability, and, if so, 
whether that disability is congenital 
and/or developmental in nature.  Should 
it be determined that the veteran suffers 
from low back pathology which is neither 
congenital or developmental, an opinion 
should be offered as to whether such 
pathology is as likely as not related to 
the veteran's episodes of chronic 
lumbosacral strain in service.  Following 
completion of the neurologic examination, 
the examiner should specifically comment 
as to whether the veteran suffers from 
chronic headache pathology, and, if so, 
whether such headaches are "migraine" or 
"tension" in nature.  Should it be 
determined that the veteran does, in 
fact, suffer from a chronic headache 
disability, an opinion should be offered 
as to whether that disability is as 
likely as not related to the 
aforementioned episodes of headaches in 
service.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims file must be made available to the 
examiners prior to their examinations.  
Any opinions expressed must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of service 
connection for chronic low back and 
headache disabilities.  

Should the benefits requested on appeal not be granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is so notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

